PER CURIAM.
Wife seeks to modify and enforce by contempt the terms of a New York divorce judgment which has been established as a Florida judgment. The trial court denied both her petition for modification and her motion for contempt.
Based upon the record in this case, w» find no reversible error. The wife failed to show a substantial change of condition which would justify modification of the original judgment. Also, the wife failed to establish whether or not the unpaid $20,000 was lump sum alimony or a payment due to the wife as part of a property settlement agreement. Being unable to make this determination, the trial court correctly denied wife’s motion for contempt. Burke v. Burke, 336 So.2d 1237 (Fla. 4th DCA 1976).
Our holding in this case shall not prevent the wife in subsequent proceedings from either seeking modification or enforcement of the judgment as provided by law.
AFFIRMED.
DOWNEY and ALDERMAN, JJ., and PARHAM, HARRY C., Associate Judge, concur.